                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 NATIONAL UNION FIRE                            )     CASE NO.:      4:18-cv-00866
 INSURANCE COMPANY OF                           )
 PITTSBURGH, PA,                                )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )     JUDGE JOHN R. ADAMS
                                                )
 LAUREN PATERSON,                               )     MEMORANDUM OF OPINION AND
                                                )     ORDER
                Defendant.                      )     (Resolves Docs. 30, 33)


   Pending before this Court are competing motions for summary judgment along with

appropriately filed oppositions and replies in support. (Pl.’s Mot. for Summ. J., ECF No. 33; Def.’s

Opp’n to Pl.’s Mot. for Summ. J., ECF No. 36; Reply in Supp. of Pl.’s Mot. for Summ. J., ECF

No. 40. Def.’s Mot. for Partial Summ. J., ECF No. 30; Pl.’s Opp’n to Def.’s Mot. for Partial Summ.

J., ECF No. 34; Reply in Supp. of Def.’s Mot. for Partial Summ. J., ECF No. 39.)

   The question before this Court is whether the Uninsured/Underinsured Motorists Coverage

endorsement of an insurance policy issued by Plaintiff National Union Fire Insurance Company

of Pittsburgh, PA (“National Union”) provides insurance coverage to Defendant Lauren Paterson

(“Paterson”) for an automobile accident. For the foregoing reasons, as fully analyzed herein,

Paterson’s Motion for Partial Summary Judgment is GRANTED and, therefore, National Union’s

Motion for Summary Judgment is DENIED. Accordingly, this Court specifically holds that at the

time of the automobile accident, the automobile Paterson was driving was a “covered ‘auto’”

pursuant to the term descriptions and relevant endorsements contained in the insurance policy




                                            Page 1 of 13
  issued by National Union. Therefore, Paterson is entitled to the insurance coverage provided by

  the Uninsured/Underinsured Motorists Coverage endorsement of the policy.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        The following facts are undisputed. National Union issued an automobile insurance policy,

     policy number CA 349-35-26 (hereinafter “Policy”), to Dynamic Structures, Inc. d/b/a Clear Creek

     Oil Fields Solutions (“Dynamic Structures”) which was effective July 1, 2017 through July 1,

     2018. (Compl. ¶ 20, ECF No. 1; Answer ¶ 7, ECF No. 9. Countercl. ¶ 11, ECF No. 9; Answer to

     Countercl. ¶ 11, ECF No. 11. See also, Certified Policy 2, ECF No. 29-1.) The Policy provides

     Uninsured/Underinsured Motorists Coverage through an endorsement in the amount of one million

     dollars ($1,000,000). (Certified Policy 55, ECF No. 29-1.)

        On September 15, 2017, Paterson was an employee of Dynamic Structures. (Compl. ¶ 8, ECF

     No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶¶ 2, 11, ECF No. 9.) As an employee of Dynamic

     Structures, Paterson worked at the Apex worksite. (Beckham Dep. 26:9-19, ECF No. 28; Paterson

     Aff. ¶ 4, ECF No. 30-1; Beckham Decl. ¶ 9, ECF No. 33-2; Duncan Decl. ¶ 3, ECF No. 33-3.) For

     each shift worked at the Apex worksite, Dynamic Structures’ employees were paid for one hour

     of travel time to the Apex worksite, and one hour of travel time from the Apex worksite. (Beckham

     Decl. ¶¶ 5, 7, ECF No. 33-2; Duncan Decl. ¶ 11, ECF No. 33-3.) Dynamic Structures provided

     transportation for its employees to and from its primary business location and the Apex worksite

     each workday. (Beckham Dep. 10:12-18, 28:15-19, 29:8-13, ECF No. 28; Beckham Decl. ¶ 6, ECF

     No. 33-2; Duncan Decl. ¶ 4, ECF No. 33-3.) However, on September 15, 2017, Paterson drove her

     own automobile to the Apex worksite, and had Dynamic Structures’ permission to do so. (Paterson

     Aff. ¶ 9, ECF No. 30-1; Beckham Decl. ¶ 11, ECF No. 33-2; Duncan Decl. ¶¶ 6-7, ECF No. 33-

     3.) Even though Paterson drove her own automobile to work, she was still compensated for one



                                               Page 2 of 13
hour of travel time to the Apex worksite, and one hour of travel time from the Apex worksite.

(Beckham Decl. ¶¶ 7, 11, ECF No. 33-2; Duncan Decl. ¶ 11, ECF No. 33-3.)

   On September 15, 2017, Paterson completed her work at the Apex worksite at 7 P.M., at which

time she began driving her own automobile from the Apex worksite to Dynamic Structures’

primary business location to submit work-related paperwork. (Paterson Aff. ¶¶ 6, 13, 16, ECF No.

30-1.) At approximately 7:50 P.M. on September 15, 2017, Paterson, while operating an

automobile that she owned and travelling eastbound on State Route 517 in Elkrun Township, Ohio,

was involved in an automobile accident. (Compl. ¶¶ 7, 11, 14, ECF No. 1; Answer ¶ 5, ECF No.

9. Countercl. ¶¶ 1, 4, ECF No. 9; Answer to Countercl. ¶¶ 1, 4, ECF No. 11.) Both Paterson and

the driver of the other vehicle involved in the automobile accident were insured. (Compl. ¶¶ 15-

16, ECF No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶¶ 12-13, ECF No. 9; Answer to Countercl. ¶¶

12-13, ECF No. 11.)

   In order to compensate her for damages sustained as a result of the automobile accident, which

were not already covered by other applicable insurance policies, Paterson seeks insurance coverage

through the Uninsured/Underinsured Motorists Coverage endorsement of the Policy. (Compl. ¶¶

12-13, 17, 21, ECF No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶¶ 14-17, ECF No. 9; Answer to

Countercl. ¶¶ 14, 16, 17, ECF No. 11.) In addition, Paterson applied for workers’ compensation

benefits in connection with the automobile accident. (Compl. ¶ 18, ECF No. 1; Answer ¶ 5, ECF

No. 9. Countercl. ¶ 8, ECF No. 9; Answer to Countercl. ¶¶ 2, 8, ECF No. 11.) The Ohio Bureau of

Workers’ Compensation (“Ohio BWC”) granted Paterson’s application for benefits. (Compl. ¶ 19,

ECF No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶ 8, ECF No. 9; Answer to Countercl. ¶¶ 2, 8, ECF

No. 11.) In so doing, the Ohio BWC concluded that Paterson was acting in the course and scope

of her employment with Dynamic Structures at the time of the automobile accident. (Compl. ¶ 19,



                                           Page 3 of 13
ECF No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶ 8, ECF No. 9; Answer to Countercl. ¶ 2, ECF

No. 11.)

    Accordingly, the portions of the Policy relevant to this discussion are as follows. The

Uninsured/Underinsured Motorists Coverage endorsement of the Policy specifically provides that

National Union “will pay those sums, and only those sums, that an ‘employee’ is ‘legally entitled

to recover’ as compensatory damages because of ‘bodily injury’ sustained in an ‘accident’ with an

‘uninsured motor vehicle’ while such ‘employee’ was ‘occupying’ a covered ‘auto’ in the ‘course

and scope of employment’ with [Dynamic Structures].” (Certified Policy 56, ECF No. 29-1.)

While the Policy provides definitions for each term, the only language at issue between the parties

is “covered ‘auto’”.

    Pursuant to the Policy, “covered ‘autos’” – i.e. those to which the Uninsured/Underinsured

Motorists Coverage endorsement of the Policy applies – are described as “[o]nly those ‘autos’

[Dynamic Structures] own[s] . . .. This includes those ‘autos’ [Dynamic Structures] acquire[s]

ownership of after the policy begins.” (Id. at 3, 18, 55.) A general endorsement to the Policy, which

also applies to the Uninsured/Underinsured Motorists Coverage endorsement of the Policy,

entitled Employee as Lessor, expands the description of “covered ‘auto’” to also include “[a]ny

employee’s auto that is hired, loaned or leased by [Dynamic Structures].” (Id. at 37.) In whole,

the Policy provides that “covered ‘autos’” are those that Dynamic Structures owns, and the

endorsement clarifies that any employee’s automobile that is hired, leased, or borrowed by

Dynamic Structures is also considered a “covered ‘auto’” that Dynamic Structures owns. (Id.) As

defined by the Policy, an “auto” is “a land motor vehicle . . . designed for travel on public roads .

. .”. (Id. at 26.)




                                            Page 4 of 13
         Through a complaint and counterclaim for declaratory judgment, each party requested that this

      Court determine the rights and obligations of the parties pursuant to the Policy, where National

      Union   requested    this   Court   determine   it   is   not   obligated   to   provide   Paterson

   Uninsured/Underinsured Motorists Coverage for the September 15, 2017 automobile accident,

  while Paterson requested that this Court conclude National Union is, in fact, required to do so.

  (Compl. 10, ECF No. 1; Countercl. 7, ECF No. 9.) Ultimately, each party advanced its arguments

  regarding the application of the Policy to the September 15, 2017 automobile accident in the form

   of competing motions for summary judgment, along with appropriately filed oppositions and

   replies in support. (Pl.’s Mot. for Summ. J., ECF No. 33; Def.’s Opp’n to Pl.’s Mot. for Summ. J.,

   ECF No. 36; Reply in Supp. of Pl.’s Mot. for Summ. J., ECF No. 40. Def.’s Mot. for Partial Summ.

   J., ECF No. 30; Pl.’s Opp’n to Def.’s Mot. for Partial Summ. J., ECF No. 34; Reply in Supp. of

   Def.’s Mot. for Partial Summ. J., ECF No. 39.)

         After considering the parties’ arguments, the narrow issue for this Court to decide is whether

      Paterson’s automobile was a “covered ‘auto’” pursuant to the relevant endorsements and term

      descriptions contained in the Policy issued by National Union, which was effective on the date of

   the automobile accident. This Court concludes, in conjunction with the following analysis, that

   Paterson’s automobile was a “covered ‘auto’” pursuant to the Policy, and, therefore, Paterson is

   entitled to the insurance coverage provided for by the Uninsured/Underinsured Motorists Coverage

   endorsement of the Policy issued by National Union.

II.      LAW AND ANALYSIS

         A. Summary Judgment Standard

         Pursuant to the Federal Rules of Civil Procedure, summary judgment shall be granted “if the

      movant shows that there is no genuine dispute as to any material fact and the movant is entitled to



                                                 Page 5 of 13
judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant “always bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted).

Keeping in mind, of course, that a court is not required “to search the entire record to establish that

it is bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-

80 (6th Cir. 1989). When reviewing the motion for summary judgment, “inferences to be drawn

from the underlying facts . . . must be viewed in the light most favorable to the party opposing the

motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986) (quoting

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (internal quotation marks omitted)).

   Once the movant’s burden is met, the burden shifts to the non-moving party to “show that there

is doubt as to the material facts and that the record, taken as a whole, does not lead to a judgment

for the movant.” Guarino v. Brookfield Twp. Trustees, 980 F.2d 399, 403 (6th Cir. 1992). Of note,

however, is “[t]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment . . . .” Scott v. Harris, 550

U.S. 372, 380 (2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(internal quotation marks omitted)). Per Federal Rule of Civil Procedure 56(a), the summary

judgment analysis applies only to “material” facts under “genuine” dispute. Fed. R. Civ. P. 56(a).

   Material facts are those “that might affect the outcome of the suit under the governing law,”

where other irrelevant or unnecessary factual disputes do not affect the summary judgment

analysis. Anderson, 477 U.S. at 248. Additionally, a dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id. See also Matsushita, 475



                                             Page 6 of 13
U.S. at 586-87 (“Where the record taken as a whole could not lead a rational trier of fact to find

for the nonmoving party, there is no ‘genuine issue for trial.’”). When making these

determinations, this Court cannot engage in any “jury functions such as making credibility

determinations and weighing the evidence.” Youkhanna v. City of Sterling Heights, 934 F.3d 508,

515 (6th Cir. 2019) (citing Anderson, 477 U.S. at 255 (internal quotation marks omitted)).

Accordingly, “the inquiry is whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson, 477 U.S. at 243 (syllabus).

   B. Application of Ohio Law

   This Court properly has subject matter jurisdiction over the instant matter pursuant to 28 U.S.C.

§ 1332(a) as there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000. (Compl. ¶¶ 1-3, ECF No. 1; Answer ¶¶ 2-3, ECF No. 9.) When an

insurance contract dispute predicated upon diversity jurisdiction is before this Court, the

substantive law of the forum state, the state in which the lawsuit was filed, must be applied. Talley

v. State Farm Fire & Cas. Co., 223 F.3d 323, 326 (6th Cir. 2000) (citing Erie R.R. Co. v. Tompkins,

304 U.S. 64 (1938)). More specifically, “[a] federal court must follow the decisions of the state’s

highest court when that court has addressed the relevant issue.” Talley, 223 F.3d at 326 (citing

Meridian Mut. Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999)). Accordingly, this Court

must follow the decisions of the Supreme Court of Ohio when analyzing the insurance contract

dispute presented in this case.

    For issues that the Supreme Court of Ohio has not yet addressed, this Court must “anticipate

how that court would rule.” Morgenstern v. Nationwide Agribusiness Ins. Co., 78 F. App’x 485,

489 (6th Cir. 2003) (quoting Imperial Hotels Corp. v. Dore, 257 F.3d 615, 620 (6th Cir. 2001)



                                            Page 7 of 13
(internal quotation marks omitted)). In so doing, this Court “must consider decisions of a state’s

intermediate appellate courts unless we are ‘convinced by other persuasive data that the highest

court of the state would decide otherwise.’” Morgenstern, 78 F. App’x at 489 (quoting West v.

AT&T Co., 311 U.S. 223, 237 (1940)).

   C. Legal Interpretation of the Policy Language Pursuant to Ohio Law

   With respect to the insurance contract dispute at issue in this case, the following principles

guide the analysis under Ohio law. The first is that “[t]he interpretation of an insurance contract

involves a question of law to be decided by a judge.” Leber v. Smith, 70 Ohio St.3d 548, 553, 639

N.E.2d 1159 (1994). When a court interprets the language of an insurance contract, it is required

“to give effect to the intent of the parties to the agreement.” Westfield Ins. Co. v. Galatis, 100 Ohio

St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 11 (citing Hamilton Ins. Serv., Inc. v. Nationwide

Ins. Cos., 86 Ohio St.3d 270, 273, 714 N.E.2d 898 (1999); Employers’ Liab. Assur. Corp. v.

Roehm, 99 Ohio St. 343, 124 N.E. 223 (1919), syllabus). In so doing, the court is required to

“examine the insurance contract as a whole and presume that the intent of the parties is reflected

in the language used in the policy.” Galatis at ¶ 11 (citing Kelly v. Med. Life Ins. Co., 31 Ohio

St.3d 130, 509 N.E.2d 411 (1987), paragraph one of the syllabus). Therefore, “[w]hen the language

of a written contract is clear, a court may look no further than the writing itself to find the intent

of the parties.” Galatis at ¶ 11 (citing Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241, 374

N.E.2d 146 (1978), paragraph two of the syllabus).

   Second, with respect to the contract language specifically, the “plain and ordinary meaning of

the language used in the policy” is applied, “unless another meaning is clearly apparent from the

contents of the policy.” Galatis at ¶ 11 (citing Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d

241, 374 N.E.2d 146 (1978), paragraph two of the syllabus). This means that “words not defined



                                             Page 8 of 13
within an insurance policy must be given their natural and commonly accepted meaning.” Fed.

Ins. Co. v. Exec. Coach Luxury Travel, Inc., 128 Ohio St.3d 331, 2010-Ohio-6300, 944 N.E.2d

215, ¶ 3 (citing Gomolka v. State Auto Mut. Ins. Co., 70 Ohio St.2d 166, 167-68, 436 N.E.2d 1347

(1982)).

   Finally, any ambiguity contained in a policy is to be construed in favor of the insured, not the

insurer, so long as this does not provide an unreasonable interpretation of the policy at issue. See

id. at ¶ 8 (citing Blue Cross & Blue Shield Mut. of Ohio v. Hrenko, 72 Ohio St.3d 120, 122, 647

N.E.2d 1358 (1995)). See also Galatis at ¶¶ 13-14 (citing King v. Nationwide Ins. Co., 35 Ohio

St.3d 208, 519 N.E.2d 1380 (1988), syllabus); Morfoot v. Stake, 174 Ohio St. 506, 190 N.E.2d 573

(1963), paragraph one of the syllabus). Accordingly, the intent of National Union and Dynamic

Structures, the parties to the insurance contract, is reflected by the language utilized in the Policy.

If the Policy remains ambiguous after the policy’s undefined terms are properly defined utilizing

their plan and ordinary meanings, the ambiguity is construed in favor of Paterson, not National

Union, so long as this interpretation is not an unreasonable interpretation of the Policy. See Blue

Cross & Blue Shield Mut. v. Hrenko, 72 Ohio St.3d 120, 122, 647 N.E.2d 1358 (1995) (explaining

that “words in a policy must be given their plain and ordinary meaning, and only where a contract

of insurance is ambiguous and therefore susceptible to more than one meaning must the policy

language be liberally construed in favor of the claimant who seeks coverage”) (quoting Burris v.

Grange Mut. Cos., 46 Ohio St.3d 84, 89, 545 N.E.2d 83 (1989) (internal quotation marks omitted)).

See also Fed. Ins. Co. v. Exec. Coach Luxury Travel, Inc., 128 Ohio St.3d 331, 2010-Ohio-6300,

944 N.E.2d 215, ¶ 8 (confirming that insurance policies are liberally construed in favor of the

insured, not necessarily the policy holder, particularly when the policy, as written, defines

“insured” individuals as those who were not a party to the insurance contract).



                                             Page 9 of 13
   Considering the Policy as a whole, it is clear that National Union and Dynamic Structures

intended, as reflected by the language contained within the four corners of the policy, to provide

Uninsured/Underinsured Motorists Coverage to automobiles that Dynamic Structures owns, which

necessarily includes, by virtue of the Employee as Lessor endorsement: (1) automobiles hired by

Dynamic Structures from an “employee”; (2) automobiles borrowed by Dynamic Structures from

an “employee”; (3) automobiles leased by Dynamic Structures from an “employee”. (Certified

Policy 3, 18-28, 37, 55-60, ECF No. 29-1.)

   As an initial matter, Paterson meets the definition of “employee” as set forth in the Policy. As

defined by the Uninsured/Underinsured Motorists Coverage endorsement, an “employee” is one

“who is a full-time ‘employee’ of [Dynamic Structures], who has in fact applied for and received

benefits under applicable Worker’s Compensation law for the injuries for which a claim is being

made under this Endorsement.” (Certified Policy 59, ECF No. 29-1.) Paterson was a full-time

employee of Dynamic Structures on September 15, 2017 and subsequent to the automobile

accident, she applied for and was awarded benefits under Ohio’s Worker’s Compensation laws.

(Compl. ¶¶ 8, 18, 19, ECF No. 1; Answer ¶ 5, ECF No. 9. Countercl. ¶¶ 2, 8, 11, ECF No. 9;

Answer to Countercl. ¶¶ 2, 8, 11, ECF No. 11.) Therefore, the only question remaining is whether

Dynamic Structures owned the automobile involved in the September 15, 2017 accident by virtue

of hiring Paterson’s automobile, borrowing Paterson’s automobile, or leasing Paterson’s

automobile, as contemplated by the Employee as Lessor endorsement, thereby entitling Paterson

to Uninsured/Underinsured Motorists Coverage of the Policy.

       1. “Hired By” Clause

   Once again, for clarity, the Uninsured/Underinsured Motorists Coverage endorsement

modifies the Policy to provide insurance coverage to the employees of Dynamic Structures who



                                          Page 10 of 13
suffer damages as a result of automobile accidents with uninsured/underinsured motorists so long

as the Dynamic Structures employee is occupying a “covered ‘auto’”, as described by the Policy,

at the time of the automobile accident. (Certified Policy 55-60, ECF No. 29-1.) The Employee as

Lessor endorsement provides that “covered ‘autos’” – i.e. those automobiles that Dynamic

Structures owns pursuant to the descriptions contained in the Policy – include any employee

automobile    hired    by   Dynamic      Structures.   (Id.   at   37.)   Neither   the   Policy,   the

Uninsured/Underinsured Motorists Coverage endorsement, nor the Employee as Lessor

endorsement define “hire”. (See id. at 3, 18-28, 37, 55-60.)

   Therefore, this Court looks first to the Supreme Court of Ohio for a definition and application

of the term “hire” in the insurance contract context. Accordingly, the Supreme Court of Ohio has

succinctly concluded that the term “hire” in an insurance contract means “to procure the temporary

use of property, usu. at a set price.” Fed. Ins. Co. v. Exec. Coach Luxury Travel, Inc., 128 Ohio

St.3d 331, 2010-Ohio-6300, 944 N.E.2d 215, ¶ 12 (quoting Hire, Black’s Law Dictionary (9th ed.

2009) (internal quotation marks omitted)). In Fed. Ins. Co., a university contracted with a charter

bus company for services and the question before the court was whether the driver of the charter

bus was an insured individual pursuant to the language of the university’s insurance policy. Fed.

Ins. Co. at ¶¶ 1-2. The university’s insurance policy provided that an “insured” was “[a]nyone else

while using with your permission a covered ‘auto’ you own, hire or borrow” but failed to define

the term “hire”. Id. at ¶¶ 3, 5. In providing a definition and analysis for the term “hire”, the Supreme

Court of Ohio explicitly discarded definitions of “hire” that require control and possession and,

instead, determined that the term “hire” has a “common and ordinary” definition that necessitated

the conclusion that the university hired the charter bus when it “procured the use of the bus in




                                             Page 11 of 13
exchange for payment,” thereby deciding that the charter bus driver was an insured pursuant to the

language of the university’s insurance policy. Id. at ¶¶ 9-13.

   Given this framework, this Court concludes that Paterson’s automobile was hired by Dynamic

Structures at the time of the automobile accident on September 15, 2017. The parties spend

considerable time discussing a one-time payment made to Paterson and whether that payment was

a mileage reimbursement or payment for hours worked and how that difference affects the analysis.

This Court finds the focus on that payment misplaced. The undisputed facts are that Paterson was

paid her hourly rate by Dynamic Structures for one hour of travel time after each shift. On

September 15, 2017, immediately after her shift ended, Paterson drove her own automobile from

the Apex worksite to Dynamic Structures’ primary business location to submit work-related

paperwork and was involved in the automobile accident. Whether Dynamic Structures required

her to submit her paperwork immediately after her shift is immaterial – the undisputed fact remains

that Paterson was travelling from the Apex worksite to Dynamic Structures’ primary business

location for work purposes and the automobile accident occurred during the one-hour travel period

for which she was paid. Additionally, although it is not dispositive, it is instructive that the Ohio

BWC found that Paterson was acting in the course and scope of her employment with Dynamic

Structures at the time of the automobile accident.

   Because control and possession are not required to find that Dynamic Structures hired

Paterson’s automobile, this Court can reach only one conclusion. Paterson was completing a work-

related activity and was being paid by Dynamic Structures at the time of the automobile accident.

Therefore, at the time of the automobile accident, Dynamic Structures had procured the use of

Paterson’s automobile for a set price. This means that Paterson’s automobile was hired by




                                           Page 12 of 13
   Dynamic Structures at the time of the automobile accident and Paterson is entitled to the

   Uninsured/Underinsured Motorists Coverage of the Policy.

          2.   “Loaned By” and “Leased By” Clauses

       Because this Court finds that Paterson’s automobile was a “covered ‘auto’” at the time of the

   automobile accident pursuant to the descriptions contained in the Policy and the relevant Ohio case

   law with respect to the term “hire”, this Court will not address the arguments regarding the “loaned

   by” and “leased by” clauses contained in the Employee as Lessor endorsement.

III.   CONCLUSION

       For the foregoing reasons, Paterson’s Motion for Partial Summary Judgment is GRANTED

   and National Union’s Motion for Summary Judgment is DENIED. Accordingly, this Court holds

   that Paterson’s automobile, which was involved in the September 15, 2017 automobile accident,

   was a “covered ‘auto’” pursuant to the descriptions of the Policy, and, therefore, Paterson is

   entitled to the Uninsured/Underinsured Motorists Coverage provided for in the Policy.



       IT IS SO ORDERED.

       DATE: October 24, 2019                           /s/ John R. Adams
                                                        Judge John R. Adams
                                                        UNITED STATES DISTRICT COURT




                                              Page 13 of 13
